01/14/2021



                                                                              Case Number: DA 20-0580
         THE SUPREME COURT OF THE STATE OF MONTANA

               SUPREME COURT CAUSE NO.DA 20-0580




In the Matter of,                                Montana Sixteenth
                                               Judicial District Court   FILED
J.W.,                                           Case No. DJ-2020-1
                                                                     JAN I 4 2029
A youth under the age of eighteen                                  Bowen Greenwo8tri
years.                                      ORDER GRANTTNra,soTzkrana
                                           APPELLANT'S FIRST
                                        MOTION FOR EXTENSION OF
                                          TIME TO FILE OPENING
                                                 BRIEF



        Upon review of Appellant's Motion, no objection by Appellee, and

good cause appearing, IT IS HEREBY ORDERED that Appellant J.W. shall

have and is hereby granted, 30 (thirty) days from the original due date of

February 10, 2021, in which to prepare, file and serve his Opening Brief on

Appeal herein.

        Said Opening Brief shall be prepared, filed and served on or before

March 15, 2021.

        SO ORDERED this (4 day of January, 2021.